 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIowa Electric Light & Power Company and Interna-tional Brotherhood of Electrical Workers, LocalUnion 204, AFL-CIO. Case 18-CA-7594September 27, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on February 19, 1982, andamended on March 2, 1982, by International Broth-erhood of Electrical Workers, Local Union 204,AFL-CIO, herein called the Union, and dulyserved on Iowa Electric Light & Power Company,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 18, issued a complainton March 29, 1982, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 12,1979, following a Board election in Case 18-RC-12199, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the residual voting groupfound appropriate;' and that, commencing on orabout August 19, 1981, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On April 9, 1982, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.In 1972, in Case 18-RC-9311, as amended in1973 by Case 18-AC-29, the Union was certified asthe collective-bargaining agent for a unit of Re-spondent's production and maintenance employees.The Acting Regional Director in the instant casedetermined that the residual group involved hereinis eligible for inclusion in the existing productioni Official notice is taken of the record in the representation proceed-ing. Case 18-RC 12199, as the term "record" is defined in Sees. 102.68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LII Eleerrnsivtr ns. Inc ., 166 NLRKI 938 (1967), enfd. 388 F-.2d 683(4th Cir 1968); Golden .4ge Bevrage Co.. 167 NLRB 151 (1967), enfd. 415F 2d 26 (5th Cir. 1969); Intertvpe Co. v Penello, 269 F Supp 573(D.C.Va 1967):, olleu Corp.. 164 NLRH 378 (1967), enfd. 397 :.2d 91(7th Cir 1968): Sec 9(d) of the N RA, as amended264 NLRB No. 21and maintenance unit already represented by theUnion.On May 18, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 28, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause, and the Union filed a joinder to the GeneralCounsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a threc-miilber panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint. and response tothe Notice To Show Cause, Respondent denies thevalidity of the Union's certification based on itscontention that the Board erred in including Re-spondent's quality department inspectors in an ap-propriate residual voting group eligible for inclu-sion in the existing production and maintenanceunit already represented by the Union.2Counselfc6fihe General Counsel asserts int her Motion forSummary Judgment that Respondent is attemptingto relitigate issues which were fully litigated in theunderlying representation proceeding. We agree.Our review of the record herein, including therecord in Case 18-RC 12199. reveals that onMarch 23, 1979, the Acting Regional Director forRegion 18 issued a Decision and Direction of Elec-tion directing that an election be held among Re-spondent's quality department inspectors at itsDuane Arnold Energy Center facility to determinewhether those employees desired to be representedby the Union, which was already certified to repre-sent the production and maintenance employees atthe facility.3On March 30, 1979, Respondent fileda request for review contending, inter alia, that theActing Regional Director erred by concluding thatthe quality department inspectors were not supervi-sors or managerial employees xwithin the meaning2 Respondent staled ill its Iel l Io the liOt d'Is111It g liht' U1nlions1'. re-questl l bargain with Rc'sponllcrl thIa, '"se illrrld it. hiixe thc Certifica-tion rev iewed hby the If S ('sutt of' App. als [or the Mth ('ircuitTherefore, [we] ill not bargain with 'i u inwl ''a Respondent and Ihe Uniol signed a c hillelhte hargaining agreermenntcovering the prodluctiotl and mlllllllciar lc uliplo'i , Jcclitellr ScptebrlherI. 1979, through September I. I981. hle partie s stiplltaed ihJl. if lithequality department inspectors .crc folllnd It he ail apprpprl;ll unit, thatunit 'Arould he added to the proiuclu on all d nr lal, il i·iit Uni ill il the e enttile quality department ilnpt ctors slccslted thi I lii,1 il, their collectise-bargaining represctalltise144 IOWA ELECTRIC LIGHT & POWER COMPANYof the Act, and that therefore they were eligible tovote in the election. The Board, Members Jenkinsand Murphy dissenting, affirmed the Acting Re-gional Director's decision by telegraphic decisiondated July 17, 1979. Pursuant to that direction, anelection was held on August 8, 1979. Respondentchallenged the ballots of all three eligible voters onthe ground that they were supervisors. The Re-gional Director overruled those challenges in aSupplemental Decision and Order issued August20, 1979. The Board, Member Murphy dissenting,by telegraphic decision of October 2, 1979, deniedRespondent's request for review of the Supplemen-tal Decision and Order. After opening and count-ing the challenged ballots, the revised tally of bal-lots shows three votes for, and no votes against,the Union. The Regional Director on October 12,1979, certified the Union as the exclusive bargain-ing representative of the quality department inspec-tors.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.54 See Pittsburgh Plate Glass Co. %. .L, RB.. 313 U.S. 146, 162 (1941).Rules and Regulations of the Board. Sees 102 67(f) and 102.69(c).·Respondent in its answer and in its response to Notice To ShowCause maintains that: the October 12. 1979. certification, even if original-ly valid, has expired; the charge was not filed within 6 months after Re-spondent was alleged to have refused to bargain; and the Union haswaived its claim that Respondent refused to bargain. We note that, basedon long-established Board principles, none of these defenses has merithere. Thus, as to the first, a certified union is irrebuttably presumed tohave majority status for I year after certification and after that year ispresumed to continue to have majority status unless and until the em-ployer demonstrates either that the Union no longer in fact has majoritystatus or that its refusal to bargain was predicated on a good-faith doubtbased on objective considerations. lerrell /achine Compny,. 173 NLRB1480. 1480-81 (1969); Pioneer Inn Asrsocates. d/h/a Pioneer Inn and Pio-neer Inn Casino. 228 NLRB 1263. 1265 (1977). Respondent failed toprove or even allege such a good-falth doubt or in fact lack of majoritystatus As to Respondent's second claim, although the charge in this casewas filed February 19, 1982. more than 6 months after the Union's Octo-ber 9. 1979, request for bargaining and Respondent's October 17. 1979.refusal, the Board treats a request for bargaining as continuing and hasheld that the failure to respond affirmatively to such a continuing requestgives rise to a continuing violation of Sec. 8(a)(5) and (1) Dardanell En-terprises. Inc., 250 NLRB 377. 379 (1980); Sewanee Coal Operators' 4ssoci-otion, Inc. 167 NLRB 172. fn 3 11967) In addition. the Board holds thatan explicit refusal to bargain-made in order to test the certification--isconsidered a continuing refusal to bargain Dordanell, 250 NLRB at 379.fn. 7; Williams Energy Compoany, 218 NL RB 1080. fn 4 (1975). Moreover.the Union on January 18. 1982. sent Respondent a letter demanding bar-We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.6On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Iowa corporation and has engaged in thegeneration, transmission, distribution, and sale ofelectricity and gas, and has maintained a facility inLinn County, Iowa, known as the Duane ArnoldEnergy Center. During the calendar year endingDecember 31, 1981, Respondent in the course andconduct of its business operations derived grossrevenues in excess of $250,000, sold and shippedfrom Iowa goods and materials valued in excess of$50,000 directly to points outside Iowa, and pur-chased and received at its Duane Arnold facilitygoods and materials valued in excess of $50,000 di-rectly from points outside the State of Iowa.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.gaining. Respondent's refusal of this demand constitutes grounds for yetanother cause of action concerning Respondent's alleged refusal to bar-gain in violation of the Act, and thus the February 19. 1982. charge is. inany event. timely filed as to Respondent's refusal to bargain after January18, 1982. Respondent's waiver defense is also meritless. Following Re-spondent's October 17. 1979. refusal to bargain, the Union filed a griev-ance pursuant to the colle ctive-bargaining agreement v hich providedthat the contract covered all employees within the unit defined by theNLRB. Resxondent denied the grievance, and the Union filed suit underSec. 301 of the Labor Management Relations Act of 1947 (29 U S C §185). claiming that the quality department inspectors were part of theunit. due to the NLRB certification, and that Respondent's refusal to bar-gain violated the contract After a 1980 Federal dislrict court ruling infavor of the Union (Local 204 v lowa Electric Light do Patoer. 490 F Supp.873 (N.D. la. 1980)). the Eighth Circuit Court of Appeals on January 8,1982, issued an opinion (668 F.2d 413) in which it found that the Union'ssuit was essentially an attempt to obtain review of an NLRB factual find-ing in a representation case and therefore reversed, holding that the dis-trict court had no jurisdiction. The Union then sent its January 18. 1982.letter, noted above, demanding that Respondent bargain Under these cir-cumstances. it is clear that the Union has not waived its claim and in factthe the Union has repeatedly and persistently adhered to its claim thatRespondent has refused to bargain.As previously noted. Member Jenkins dissented with respect to theBoard's denial of Respondent's request for resiew concerning the inclu-sion of quality department inspectors However, as that issue was fullylitigated in the representation proceeding. Member Jenkins. for institu-tional reasons, joins in the decision to grant the Motion for SummaryJudgment145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,Local Union 204, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. TIHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute an appropriate residual group, eligible for in-clusion in the existing production and maintenanceunit currently represented by the Union, for collec-tive-bargaining purposes within the meaning ofSection 9(b) of the Act:All quality department inspectors employed bythe Employer at its Duane Arnold EnergyCenter facility; excluding all other employees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn August 8, 1979, a majority of the employeesof Respondent in said residual group, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 18, designatedthat the Union may bargain for the employees insaid residual group as part of the existing produc-tion and maintenance unit it already represented.The Union was certified on October 12, 1979, asthe collective-bargaining representative of the em-ployees in said residual group as part of the unit italready represented and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 9, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 17, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceAugust 19, 1981, the date 6 months prior to thefiling date of the charge in Case 18-CA-7594,7and7 See Dardanell, 250 NLRB at 380.at all times thereafter, refused to bargain collective-ly with the Union as the exclusive representative ofthe employees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR I ABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon' request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Iowa Electric Light & Power Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local Union 204, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All quality department inspectors employedby the Employer at its Duane Arnold Energy fa-cility, excluding all other employees, office clericalemployees, professional employees, guards and su-146 IOWA ELECTRIC LIGHT & POWER COMPANYpervisors as defined in the Act, constitute an ap-propriate residual group eligible for inclusion in theexisting production and maintenance unit currentlyrepresented by the Union for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since October 12, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid residual group for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 19, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Iowa Electric Light & Power Company, LinnCounty, Iowa, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Electrical Workers, Local Union204, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appro-priate residual group who are eligible for inclusionin the existing production and maintenance unit:All quality department inspectors employed bythe Employer at its Duane Arnold EnergyCenter facility; excluding all other employees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Duane Arnold Energy Center fa-cility copies of the attached notice marked "Ap-pendix."8 Copies of said notice, on forms providedby the Regional Director for Region 18, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L ibor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of ElectricalWorkers, Local Union 204, AFL-CIO, as theexclusive representative of the employees inthe appropriate unit, including the residualgroup described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the appropriate147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit, including the residual group describedbelow, with respect to rates of pay, wages,hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The residual group, eligible for inclusionin the existing production and maintenanceunit, is:All quality department inspectors employedby the Employer at its Duane ArnoldEnergy Center facility; excluding all otheremployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.IOWA ELECTRIC LIGHT & POWERCOMPANY148